Name: Commission Regulation (EEC) No 1960/92 of 15 July 1992 on the issuing of import licences for certain processed mushroom products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7. 92 Official Journal of the European Communities No L 197/43 COMMISSION REGULATION (EEC) No 1960/92 of 15 July 1992 on the issuing of import licences for certain processed mushroom products originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 ('), as amended by Regulation (EEC) No 11 22/92 (2), Having regard to Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of mushrooms from third countries (3), as last amended by Regulation (EEC) No 11 23/92 (4), and in particular Article 5 (8) thereof, Whereas Commission Regulation (EEC) No 1843/92 (*) adjusted, until 31 December 1992, the allocation of the global quantity fixed by Article 3 of Regulation (EEC) No 1796/81 ; whereas Article 5 (8) of Regulation (EEC) No 1707/90 provides that if the quantities for which licences have been applied for exceed the balance avai ­ lable, the Commission is to fix a single percentage figure by which the quantities applied for are to be reduced and suspend the issuing of licences in response to subsequent applications ; Whereas quantities of mushrooms originating in Taiwan and applied for on 10 July 1992 exceed the quantities available ; whereas the extent to which licences may be issued may accordingly be determined ; Whereas the quantities for which licences have been issued have reached the annual amount granted to Taiwan ; whereas the issuing of licences qualifying for the exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 should accor ­ dingly be suspended for traditional importers, HAS ADOPTED THIS REGULATION : Article 1 Import licences applied for pursuant to Article 5 (4) (a) of Regulation (EEC) No 1707/90 on 10 July 1992 and forwarded to the Commission on 13 July 1992 for mush ­ rooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 originating in Taiwan shall be issued, the endorsement laid down in Article 7 of Regulation (EEC) No 1707/90 being indi ­ cated, for up to 44 % of the quantity applied for. For the products referred to in the first Paragraph the issuing of licences which may qualify for exemption from the additional amount provided for in Article 2 of Regula ­ tion (EEC) No 1796/81 is hereby suspended for applica ­ tions under Article 5 (4) (a) of Regulation (EEC) No 1707/90 lodged from 13 July 1992. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 183, 4. 7. 1981 , p. 1 . (2) OJ No L 117, 1 . 5. 1992, p. 98 . (3) OJ No L 158, 23. 6. 1990, p. 34. (4) OJ No L 117, 1 . 5. 1992, p. 100. (0 OJ No L 187, 7. 7. 1992, p. 34.